       Case 6:18-cv-01208-EFM-TJJ Document 78 Filed 03/05/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


                                               )
 PARAH, LLC,                                   )
                                               )
      and                                      )
                                               )
 OZONICS, LLC,                                 )
                                               )
                  Plaintiffs,                  )    Case No. 6:18-cv-1208
                                               )
 v.                                            )
                                               )
 MOJACK DISTRIBUTORS, LLC,                     )
 d/b/a SCENT CRUSHER,                          )
                                               )
                  Defendant.                   )

                    ORDER GRANTING PERMANENT INJUNCTION

       BEFORE THE COURT is the Parties’ Joint Motion for Entry of Permanent Injunction.

After duly considering the motion and the record, the Court finds the following:

       1.      The Parties settled all claims, counterclaims, and defenses during a mediation

before Mediator Jay Daugherty on January 8, 2019, and have memorialized that settlement

agreement into a formal agreement (“Agreement”).

       2.      Pursuant to the Agreement, the Parties have jointly moved this Court to enter an

order making this Court’s Memorandum and Order granting preliminary injunction (Doc. 57) a

permanent injunction.

       3.      The Parties stipulate and agree that the factual findings and legal conclusions of

this Court to support its Memorandum and Order granting preliminary injunction (Doc. 57),

support the entry of a Permanent Injunction. The Court agrees.




                                                                                     WA 12618548.1
       Case 6:18-cv-01208-EFM-TJJ Document 78 Filed 03/05/19 Page 2 of 3




       4.      For the purposes of this Order, the term “Patents-In-Suit” refers collectively to U.S.

Patent No. 8,404,180 (the “180 Patent”), U.S. Patent No. 8,557,177 (the “177 Patent”), and U.S.

Patent No. 7,939,015 (the “015 Patent”).

       5.      For the purposes of this Order, the term “Period of Validity” shall mean the period

of time in which any of the Patents-In-Suit remain issued, maintained, un-lapsed, enforceable, and

unexpired. The Period of Validity ends if any of the following occurs: (a) every claim of each of

the Patents-In-Suit is revoked or held unenforceable or invalid by a final decision of a court or

other governmental agency of competent jurisdiction, having authority over the Patents-In-Suit,

and the final decision is not appealed or the final decision is not appealable; (b) every claim of

each of the Patents-In-Suit is admitted to be invalid or unenforceable through reissue, disclaimer,

or other similar means; (c) every claim of each of the Patents-In-Suit expires; or (d) any

combination of the above, affecting every claim of each of the Patents-in-Suit.

       6.      IT IS THEREFORE ORDERED that the Parties’ Joint Motion for Entry of

Permanent Injunction, Doc. 77, is GRANTED.

       7.      IT IS FURTHER ORDERED that MoJack, and its agents, officers, servants,

employees, and all other persons acting on its behalf, are hereby, for the remaining Period of

Validity for the Patents-In-Suit, permanently enjoined and restrained from making, using,

advertising, selling, or offering to sell the Field Pro, the Field Lite, or any other portable ozone

generator for use by hunters in the field, or any other products that infringe the ‘015 Patent, the

‘177 Patent, and the ‘180 Patent.

       8.      IT IS FURTHER ORDERED that within 10 days of the Permanent Injunction

issuing, MoJack must provide written notice of this Order Granting Permanent Injunction to all

retail outlets that sold or offered for sale through any physical stores or online any product that




                                                                                         WA 12618548.1
       Case 6:18-cv-01208-EFM-TJJ Document 78 Filed 03/05/19 Page 3 of 3




infringes the ‘180 Patent, ‘177 Patent, and the ‘015 Patent, including the Field Pro and Field Lite

products, and a directive to cease all sales of those products.

       9.      IT IS FURTHER ORDERED that Plaintiffs’ Injunction Bond that has been

posted (Doc. 58) is hereby released.



IT IS SO ORDERED.



       Dated this 5th day of March, 2019.




                                                   ERIC F. MELGREN
                                                   UNITED STATES DISTRICT JUDGE




                                                                                       WA 12618548.1
